Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
The use of distal and adjacent in the added clause to claim 1 is confusing since the claim does state if this is along the axial or radial direction and depending the view the surfaces/ends could be viewed differently.  It is suggested that this be amended to read - -a deflecting member having an outer surface, the outer surface having a first axial end distal from the surface of the fluid catch member and a second axial end adjacent the surface of the fluid catch member, wherein the outer surface at the second axial end is radially outward of the outer surface at the first axial end- - using the surface of the catch member as the reference point makes it clear that the locations are in the axial direction.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-5, 9-16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 as amended is defining the angle as “measured relative to the surface” and claim 9 has removed “incidence” so that the angle is now relative to the surface.  However neither of these are supported by the original disclosure.  The specification repeatedly uses “angle of incidence” which is specifically defined as an angle that is measured relative to the normal of a surface where the line, or in this case the jet, contacts the surface.  In other words the angle relative to a vertical line to the surface at the point of contact and the jet.  However the claims as amended are now stating that the angle is measured between the jet and the surface itself, this is not supported by the original disclosure.
Claims 2 and 20 include the same recitation of the angle being measured relative to the surface, these recitations are new matter as explained above. 
With regards to claim 9, Applicant has removed the term “incidence” because of the prior rejection under 35 USC 112, however simply removing the term doesn’t resolve the issue as the specification only references “angle of incidence”.  As noted above “angle of incidence” is relative to a normal at the point of contact, this is what the specification references all angles as being.  Simply removing the term doesn’t resolve 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “angle of incidence” in claim 19 is used inconsistently with the 
Allowable Subject Matter
Claims 17 and 18 are allowed, claim 19 would be allowed if amended to resolve the issues under 35 USC 112 above.
NOTE: The amendment has resulted in a new matter rejection and the removal of the previously indicated allowable subject matter, resolving the new matter issues raised above in a manner suggested (new drawings showing the angle, defining the angle with the shaft as the angle of incidence and removing all reference to the angle between the catch surface and the jet as being an angle of incidence) would result in the claims being allowable.
Response to Arguments
Applicant’s arguments with respect to the claims and the prior rejections have been considered but are moot because the new ground of rejection does not rely on the same prior rejections of record for any teaching or matter specifically challenged in the argument.
The one exception being the outstanding rejecting of claim 19 under 35 USC 112(b), however in the remarks Applicant has indicated the term in question has been removed however this is not the case and thus the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES PILKINGTON/Primary Examiner, Art Unit 3656